                IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF TENNESSEE,
                         NASHVILLE DIVISION

      NICHOLAS ENNIS,                            :
      FIREARMS POLICY COALITION, INC., :
      and FIREARMS POLICY FOUNDATION, :
                                                 :
                         Plaintiffs              :
                                                 :
             v.                                  :        Civil Action No. –
                                                 :        3:20−cv−00805
                                                 :
                                                 :        Chief Judge Crenshaw
      COUNTY OF SUMNER, TENNESSEE;               :        Mag. Judge Holmes
      ANTHONY HOLT in his official capacity:
      as County Executive and County Mayor :
      of Sumner County, TN; ROY “SONNY” :
      WEATHERFORD in his official capacity :
      as Sumner County Sheriff; CHRIS            :
      SANFORD in his individual and official :
      capacities; KYLE MAHANEY in his            :
      individual and official capacities;        :
      JUSTIN DOWNS in his individual and :
      official capacities; and CARL EDISON :
      in his individual and official capacities, :

                         Defendants

             Supplemental Joint Case Resolution Status Report


      Counsel for the parties filed a First Joint Status Report on February 24, 2021,

explaining they had engaged in settlement discussions and exchanged settlement

proposals, in that Plaintiffs had made a settlement proposal which Defendants

rejected and Defendants had submitted a counter-proposal which remained pending.

The report also stated that the parties were in the process of exchanging an initial




                                         1

   Case 3:20-cv-00805 Document 29 Filed 03/19/21 Page 1 of 5 PageID #: 156
round of written discovery requests and would continue working through that process

in gathering additional facts as they may pertain to further settlement discussions.

      This Court issued an order on March 1, 2021, noting the case resolution plan

requires the parties to have “conducted enough discovery or otherwise exchanged

enough information … to substantively evaluate and discuss settlement.” Dkt. No.

27. The Court directed the parties to file this supplemental joint case resolution

report by March 22, 2021, confirming that “(i) Plaintiff responded to Defendants’

February 19 counter-offer and (ii) counsel for the parties thereafter discussed specific

settlement terms in an attempt at resolution of this case,” and “stat[ing] whether the

parties reached a settlement and, if not, what specific steps they intend to take to

facilitate the likelihood of successful settlement efforts in the future.” Id.

      In response to the Court’s direction, counsel for all parties initially state that

they believe they have “conducted enough discovery or otherwise exchanged enough

information … to substantively evaluate and discuss settlement,” because they have

had several substantive discussions to date about the parties’ respective positions

regarding the major facts, claims, and defenses involved in the case. This

communication includes multiple substantive discussions well before the First Joint

Status Report was filed, such that all counsel and all parties have been fully informed

of and able to thoughtfully discuss all the major issues in dispute even before the

parties commenced their initial exchange of written discovery requests. Since then,

substantial additional information has been developed and is continuing to be




                                            2

    Case 3:20-cv-00805 Document 29 Filed 03/19/21 Page 2 of 5 PageID #: 157
developed in that discovery process, such that the parties are even better equipped to

evaluate and discuss the case for all purposes, including any possible settlement.

      In response to the Court’s specific inquiries, the parties confirm that Plaintiffs

have responded to Defendants’ counter-proposal for settlement on March 10, 2021, at

which time Plaintiffs rejected that proposal. The parties also confirm that, at the

same time, counsel for the parties engaged in another lengthy discussion about all

the major legal and factual issues in dispute, their respective positions regarding each

issue, and the possibility of reaching settlement under various alternative terms. The

parties did not reach a resolution during this discussion. Regarding “what specific

steps they intend to take to facilitate the likelihood of successful settlement efforts in

the future,” counsel for all parties have agreed to continue discussing with their

respective clients the major issues in dispute, to keep an open line of communication

about all such matters as the case moves forward, and to endeavor to resolve any

disputes that can be resolved for purposes of facilitating a full or partial settlement

based on further discussions with their respective clients and further analysis of the

major issues in dispute. To this end, counsel for the parties intend to conduct another

conference regarding the settlement prospects on or before April 30, 2021.

      Counsel for the parties will keep the Court apprised of any developments in

their discussions that may lead to a settlement on any of the claims involved.

Dated this 19th day of March, 2021


Respectfully Submitted,


Attorneys for Plaintiffs

                                            3

   Case 3:20-cv-00805 Document 29 Filed 03/19/21 Page 3 of 5 PageID #: 158
/s/ Raymond M. DiGuiseppe                    /s/Michael P. Sousa (with permission)
Raymond M. DiGuiseppe                        Michael P. Sousa
The DiGuiseppe Law Firm, P.C.                Law Offices of Michael P. Sousa, APC
4320 Southport-Supply Road, Suite 300        3232 Governor Dr., Suite A
Southport, NC 28461                          San Diego, CA 92122
Tel.: 910-713-8804                           Tel.: 858-453-6122
Email: law.rmd@gmail.com                     Email: msousa@msousalaw.com
Pro Hac Vice admission                       Pro Hac Vice admission

/s/ Eugene Volokh (with permission)          /s/ Lloyd R. Tatum (with permission)
Eugene Volokh                                Lloyd R. Tatum
385 Charles E. Young Dr. E.                  BPR # 011326
Los Angeles, CA 90095                        Tatum & Tatum
Tel.: 310-206-3926                           Tatum Building
Email: volokh@law.ucla.edu                   124 E. Main Street
Pro Hac Vice admission                       P.O. Box 293
                                             Henderson, TN 38340
                                             Tel.: 731-989-3493
                                             Email: Lloydtatum1@yahoo.com
                                             Local Co-Counsel

Attorneys for Defendants

/s/Leah May Dennen (with permission)        /s/Thomas B. Russell (with permission)
Leah May Dennen, #12711                      Thomas B. Russell, #26011
Sumner County Law Director                   Sarah L. Locker, #31994
Benjamin C. Allen, #35923                    GULLETT SANFORD ROBINSON
355 North Belvedere Drive, Room 303          & MARTIN PLLC
Gallatin, TN 37066                           150 Third Avenue South, Suite 1700
Tel.: 615-451-6060                           Nashville, TN 37201
LeahMay@sumnercountytn.gov                   Tel.: 615-244-4994
Ben@sumnercountytn.gov                       trussell@gsrm.com; slocker@gsrm.com




                                        4

   Case 3:20-cv-00805 Document 29 Filed 03/19/21 Page 4 of 5 PageID #: 159
                           CERTIFICATE OF SERVICE

I hereby certify that on the 19th day of March, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the electronic filing receipt. Any other parties
not included among those subscribed to the electronic filing system will be served by
regular mail. Parties may access this filing through the electronic filing system.

                                         /s/ Raymond M. DiGuiseppe




                                            5

   Case 3:20-cv-00805 Document 29 Filed 03/19/21 Page 5 of 5 PageID #: 160
